Citation Nr: 0711877	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder, inclusive of post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which reopened the veteran's claim for service 
connection for PTSD on the basis of new and material evidence 
and then denied the claim on the merits (after a de novo 
review).  Although the RO determine that new and material 
evidence had been submitted to reopen the claim, so, too, 
must the Board make this threshold preliminary determination 
because this, in turn, affects the Board's legal jurisdiction 
to consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92 (March 4, 1992).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a July 1999 RO 
rating decision.  The veteran was properly notified of that 
decision later that month and apprised of his procedural and 
appellate rights, and he did not appeal.

2.  Some of the additional evidence received since that 
decision, however, relates to an unestablished fact necessary 
to substantiate this claim, is neither cumulative 
nor redundant of the evidence of record at the time of that 
decision, and raises a reasonable possibility of 
substantiating this claim.

3.  It is just as likely as not the veteran has PTSD from 
stressors he experienced during his combat tour in Vietnam.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

2.  Resolving all reasonable doubt in his favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. § 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance in 
developing their claims for benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The Board is reopening and granting the veteran's PTSD claim, 
so any concerns about whether there has been compliance with 
the notice and duty to assist provisions of the VCAA are 
inconsequential.  Cf. Wensch v. Principi, 15 Vet. App 362 
(2001); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App., March 
31, 2006); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary of 
VA not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  This is akin to the situation 
here inasmuch as the mere fact that the Board is granting the 
claim, in full, necessarily means no further notification or 
development of the claim is needed since the requested 
benefit is being granted, regardless.



Reopening the Claim for Service Connection for PTSD

The RO first considered and denied the veteran's claim for 
service connection for PTSD in a July 1999 rating decision.  
In denying the claim, the RO indicated there was no evidence 
of a then current diagnosis of this condition.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (service 
connection presupposes a current diagnosis of the claimed 
disability; in other words, there must be proof the veteran 
has the condition alleged).  In addition, the RO also 
indicated the evidence then of record was insufficient to 
allow for stressor verification.

The veteran was notified of that July 1999 decision later 
that month.  He did not file a notice of disagreement (NOD), 
in response, to initiate appellate review and so that 
decision became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103 (2006).  This in turn 
means there must be new and material evidence since that 
decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  As mentioned, this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen the claim for service connection for PTSD 
was received in February 2002, well after that cutoff date.  
So the amended version of 38 C.F.R. §3.156(a) (2006) 
providing a new definition of "new and material evidence" 
applies to his current appeal.



According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

In conjunction with his February 2002 claim (petition to 
reopen), the veteran submitted a supporting statement from a 
private psychiatrist, E.B., M.D., concluding the veteran has 
PTSD as a direct result of his military service.  This 
diagnosis was confirmed in VA examinations conducted in March 
and April 2006, which also provide opinions relating the 
veteran's PTSD to his military service.  Moreover, 
development of evidence in conjunction with his claim has 
yielded both his service personnel records and other service 
records relating to combat and the presence of injured and 
deceased persons in the vicinity of his duty station within 
the Republic of Vietnam.



These additional records confirm the veteran has PTSD, which 
as mentioned was not established when the RO previously 
denied his claim in July 1999.  These records also provide 
evidence that could possibly serve to verify his purported 
in-service stressors and indicate an etiological relationship 
between the current PTSD diagnosis and those stressors.  So 
this evidence is both new and material because it indicates 
he has the condition claimed, PTSD, and of equal or even 
greater significance that it may be due to events that 
occurred coincident with his military service.  See, e.g., 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Accordingly, his claim of service 
connection for PTSD is reopened.

Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or an injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

To grant service connection for PTSD, in particular, there 
are three requirements:  (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) medical evidence of a nexus between current 
symptomatology and the claimed stressor in service; and (3) 
credible supporting evidence that the claimed stressor in 
service actually occurred.  38 C.F.R. § 3.304(f); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during service 
- which, as mentioned, is an essential element in 
solidifying a claim for service connection for PTSD.  In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See, too, Hayes v. Brown, 5 Vet. App. 60 
(1993).  The determination as to whether the veteran "engaged 
in combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty (MOS) to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If on the other hand there is no combat experience, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. 
App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is unfavorable, then service connection must be 
denied.  See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 
(1996); See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) ("[T]he VCAA simply restated what existed in 
section 5107 regarding the benefit-of-the-doubt doctrine" and 
does not mandate a discussion of all lay evidence of record.)

In support of his claim, the veteran has contended that he 
was exposed to numerous stressors during service.  He has 
indicated that his flight into Vietnam was under fire upon 
his initial arrival in country.  He also reported several 
incidents of exposure to fire on the ground, including being 
fired upon while manning a guard post and being fired upon 
while guarding a helicopter landing area.  His principal 
stressor contention, however, is that he witnessed dead and 
severely injured service personnel and civilians while 
providing food to patients in a military hospital in Vietnam.

As already indicated, the veteran has a medical diagnosis of 
PTSD and this condition has been etiologically linked to his 
military service, and in particular to events coincident with 
his tour in Vietnam.  He was first diagnosed with PTSD in a 
VA outpatient note from May 1999, where records describe him 
as having depression and PTSD.  In February 2002, Dr. E.B. 
diagnosed the veteran with PTSD and opined it was a direct 
result of his military service.  His associated symptoms 
included sleeplessness, poor concentration, flashbacks, 
isolation, and depression.

In November 2004, the veteran underwent a VA psychiatric 
examination that also concluded with a diagnosis of PTSD.  
His claims file was reviewed.  During that examination, he 
discussed a history of nightmares, flashbacks, anxiety, and 
depressive symptoms.  He reported that he had come under 
mortar and rocket attacks in Vietnam, and that he saw badly 
mangled people.  During a March 2006 VA psychiatric 
examination, his claims file was reviewed and, again, he was 
diagnosed with PTSD.  He reported discharging his weapon at 
unseen enemies beyond the perimeter of his guard station.  He 
also reported observing severely wounded or disfigured 
people, resulting in recurrent recollections of dead, 
wounded, and body bags.  The examiner indicated those reports 
may have met the criteria for PTSD stressors.  Psychometric 
testing was performed and found to support a diagnosis of 
PTSD.  The veteran was given a primary Axis I diagnosis of 
dysthymic disorder and a secondary Axis I diagnosis of PTSD.  
A follow up evaluation was conducted in April 2006, at which 
time he was again found to have PTSD, and this diagnosis was 
determined to meet the DSM-IV stressor criteria.

So the veteran has the requisite PTSD diagnosis, indeed 
several.  Also, these reports provide the necessary linkage 
to his military service and, in particular, to several 
incidents that purportedly occurred while he was stationed in 
Vietnam.  Thus, the determinative issue is whether there is 
credible supporting evidence these claimed stressors in 
service actually occurred - keeping in mind the burden of 
proof is considerably less if it is determined the particular 
incident in question involved combat and the veteran is 
deemed a combat veteran.

Evidence developed during the pendency of this appeal 
includes service personnel records showing the veteran served 
as a cook attached to the 91st Evacuation Hospital in Chu 
Lai, Vietnam, from January to November 1970.  His general 
duties were described as maintenance and involved cleaning up 
the cafeteria, among other things.  A U. S. Army and Joint 
Services Records Research Center (JSRRC) (formerly CURR) 
request for stressor verification turned up several attacks 
in the area of Long Binh, Vietnam, but none of these reports 
affect areas or units to which he was assigned.  However, 
while his reports of exposure to hostile fire are likely 
never to be verified by service records, there is 
documentation supporting his contention that he worked in a 
hospital unit where graphic images of deceased and severely 
injured soldiers and civilians would likely have been 
observed by service personnel.



The Court has issued several precedent decisions explaining 
what constitutes credible supporting evidence of a claimed 
stressor.  The Court has held there is no need to verify each 
and every detail of a claimed stressor and that evidence of a 
stressor affecting a veteran's unit in service implied his 
involvement in those events.  Suozzi v. Brown, 10 Vet. App. 
307, 310-311 (1997).  So, even while the veteran served as 
cook, there is no evidence suggesting that he would not have 
come into contact with scenes of bodies and severely wounded 
persons during his 10 months of service with the hospital 
unit in Vietnam.  He has specifically reported being present 
in the hospital while providing food to recovering patients.  
The Board finds that his account of his work in that capacity 
is credible and consistent with duties that were likely 
performed by him.  Consequently, resolving all reasonable 
doubt in his favor, the Board finds that his work with the 
hospital unit exposed him to graphic and disturbing images of 
death and injury.  Moreover, as explained, this stressor is 
entirely consistent with the circumstances of his service in 
Vietnam.

So all three of the requirements for granting service 
connection for PTSD are met, especially, again, if all 
reasonable doubt is resolved in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and Material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


